LILES, Judge.
Appellants, Jerald D. Zwak and Myrna Zwak, his wife, contracted with Ed Brown, also referred to as Bern Brown, and also referred to as Ed Brown Designers and Builders, for certain improvements and additions to be made to their home. Zwak, upon Brown advising him that he had completed the contract, refused to pay Brown. Zwak brought suit against Brown and his Sureties, Morrison Assurance Company and American Fire & Casualty Company, claiming that the work was incomplete and the workmanship poor.
The case was tried before the judge without a jury and at the conclusion a judgment in favor of Brown was entered. Subsequently, Brown filed a motion to tax costs. In these costs he asked for attorney’s fees for the defense of Morrison Assurance Company and American Fire & Casualty Company in the sum of $800.00 each. After a hearing on the motion, the trial judge entered its order awarding attorney’s fees as part of the costs.
Appellants urge that it was error for the trial judge to include the Sureties’ attorney’s fees as part of the costs. The trial judge in his order set forth the following :
“As his costs in this action as a successful party defendant the Court hereby assesses as a Final Judgment in favor of Bern Brown and against plaintiffs, Jerald D. Zwak and Myrna Zwak, his *359wife, the sum of $1,600.00, said sum being composed of the two awards of attorney’s fees hereinabove awarded to the defendant Surety Companies.”
We believe the court was correct in awarding the attorney’s fees as costs. Brown was by his contract obligated to save harmless the Sureties herein and part of saving the Sureties harmless was defending the suit brought by the Zwaks. This was a proper cost incurred by Brown for which he should be reimbursed.
For these reasons the judgment is affirmed.
PIERCE, C. J., and HOBSON, J., concur.